        Case 1:19-cv-11397-VM Document 35 Filed 02/06/20 Page 1 of 15



THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

____________________________________
                                         :
BHYS SALES INC., and PHL                 :
COMMERCE, LLC,                           :
                                         :
      Plaintiffs,                        :   Civil Action No.1:19-cv-11397 (VM)
                                         :
v.                                       :
                                         :
P&R PACKAGING AND                        :
REFURBISHING CORPORATION;                :
EDWARD PALOMO; RAPHAEL                   :
BADOUCH; 123 DEALS FROM                  :
A to Z LLC; JUAN ROYAL; and              :
R1 INTERNATIONAL, LLC,                   :
                                         :
      Defendants.                        :
                                         :
And                                      :
                                         :
123 DEALS FROM A TO Z LLC,               :
                                         :
      Cross-Claimant,                    :
                                         :
v.                                       :
                                         :
P&R PACKAGING AND                        :
REFURBISHING CORPORATION;                :
EDWARD PALOMO; JUAN ROYAL;               :
and R1 INTERNATIONAL, LLC,               :
                                         :
      Cross-Defendants                   :
                                         :
And                                      :
                                         :   ANSWER, CROSSCLAIMS AND
123 DEALS FROM A TO Z LLC,               :   THIRD-PARTY COMPLAINT
                                         :
      Defendants/Third-Party Plaintiff   :
                                         :
v.                                       :
                                         :
MAS MANAGEMENT, INC., and                :
BERGEN WHOLESALERS, LLC,                 :
                                         :
       Third-Party Defendants.           :
____________________________________     :
         Case 1:19-cv-11397-VM Document 35 Filed 02/06/20 Page 2 of 15




       Defendants, Raphael Badouch and 123 Deals from A to Z, by and through their attorneys,

The Brown Law Firm, for their Answer to the Plaintiffs’ Complaint, respectfully allege as follows:

                                            SUMMARY

   1. Deny as to these defendants; deny knowledge or information sufficient to form a belief as

       to the truth of the allegations as to the remaining defendants.

                          PARTIES, JURISDICTION AND VENUE

   2. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

       asserted.

   3. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

       asserted.

   4. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

       asserted.

   5. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

       asserted.

   6. Admit as to Defendant Raphael Badouch’s residence in New Jersey; denied as to remaining

       allegations asserted.

   7. Admit as to Defendant 123 Deals from A to Z, LLC’s formation in New Jersey; denied as

       to remaining allegations asserted.

   8. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

       asserted.

   9. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

       asserted.

   10. This paragraph sets forth legal conclusions and questions of law to which no
      Case 1:19-cv-11397-VM Document 35 Filed 02/06/20 Page 3 of 15



   response is required.

11. This paragraph sets forth legal conclusions and questions of law to which no

   response is required.



                              FACTUAL BACKGROUND

12. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

13. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

14. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

15. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

16. Deny as to these defendants’ offer of products for sale on a public forum of any sort; deny

   as to the Defendant Badouch’s individual involvement in any aspect of the allegations;

   admit as to Defendant 123 Deals’ sale of product to the Plaintiff PHL, bearing Trident lot

   #442908; deny as to remainder of allegations.

17. Deny the allegations set forth in this paragraph.

18. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

19. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.
      Case 1:19-cv-11397-VM Document 35 Filed 02/06/20 Page 4 of 15



20. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

21. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

22. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

23. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

24. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

25. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

26. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

27. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

28. Deny as to the allegations set forth as to these defendants; deny knowledge or information

   sufficient to form a belief as to the truth of the allegations as to the remaining defendants.

29. Admit as to these defendants’ receipt of a demand letter; deny as to the truth of the content

   thereof; deny knowledge or information sufficient to form a belief as to the truth of the

   allegations asserted.
      Case 1:19-cv-11397-VM Document 35 Filed 02/06/20 Page 5 of 15



                                FIRST CAUSE OF ACTION

                            LANHAM ACT- 15 U.S.C. 1125(a)

                 FALSE ADVERTISING AND FALSE DESIGNATION
                OF ORIGIN, DESCRIPTION AND REPRESENTATION

                                (BHYS v. P&R and Palomo)

30. These defendants repeat and reallege each and every allegation set forth above as if fully

   set forth herein.

31. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

32. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

33. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

34. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

35. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

36. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

37. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.
      Case 1:19-cv-11397-VM Document 35 Filed 02/06/20 Page 6 of 15



                              SECOND CAUSE OF ACTION

                                BREACH OF CONTRACT

                                (BHYS v. P&R and Palomo)

38. These defendants repeat and reallege each and every allegation set forth above as if fully

   set forth herein.

39. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

40. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

41. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

42. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

43. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

44. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

45. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.
      Case 1:19-cv-11397-VM Document 35 Filed 02/06/20 Page 7 of 15



                                   THIRD CAUSE OF ACTION

                                 LANHAM ACT- 15 U.S.C. 1125(a)

            FALSE ADVERTISING AND FALSE DESIGNATION OF ORIGIN,
                     DESCRIPTION AND REPRESENTATION

                                 (PHL v. 123 Deals and Badouch)

46. These defendants repeat and reallege each and every allegation set forth above as if fully

   set forth herein.

47. Deny as to the allegations set forth in this paragraph.

48. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

49. Deny as to the allegations set forth in this paragraph.

50. Admit as to payment made to Defendant 123 Deals; deny as to the Defendant Badouch’s

   individual involvement in this matter; deny as to remainder of allegations set forth in this

   paragraph.

51. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

52. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

53. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted in the first sentence of this paragraph; deny as to the remainder of the allegations

   asserted in this paragraph.

54. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.
      Case 1:19-cv-11397-VM Document 35 Filed 02/06/20 Page 8 of 15



55. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

56. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

                                FOURTH CAUSE OF ACTION

                                   BREACH OF CONTRACT

                                 (PHL v. 123 Deals and Badouch)

57. These defendants repeat and reallege each and every allegation set forth above as if fully

   set forth herein.

58. Deny as to Defendant’s Badouch’s individual involvement in this matter; admit as to

   Defendant’s 123 Deals offer for sale of the products.

59. Admit as to Plaintiff, PHL’s acceptance of the offer.

60. Admit as to Plaintiff, PHL’s payment of the agreed upon purchase price to Defendant 123

   Deals; deny as Defendant Badouch’s individual involvement in this matter.

61. Deny as to the allegations set forth in this paragraph.

62. Deny as to the allegations set forth in this paragraph.

63. Deny as to the allegations set forth in this paragraph.

64. Deny as to the allegations set forth in this paragraph.

65. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.
      Case 1:19-cv-11397-VM Document 35 Filed 02/06/20 Page 9 of 15



                               FIFTH CAUSE OF ACTION

                              LANHAM ACT- 15 U.S.C. 1125(a)

           FALSE ADVERTISING AND FALSE DESIGNATION OF ORIGIN,
                    DESCRIPTION AND REPRESENTATION

                             (PHL v. R1 International and Royal)

66. These defendants repeat and reallege each and every allegation set forth above as if fully

   set forth herein.

67. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

68. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

69. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

70. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

71. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

72. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

73. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

74. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.
     Case 1:19-cv-11397-VM Document 35 Filed 02/06/20 Page 10 of 15



75. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

76. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

                               SIXTH CAUSE OF ACTION

                                BREACH OF CONTRACT

                           (PHL v. R1 International and Royal)

77. These defendants repeat and reallege each and every allegation set forth above as if fully

   set forth herein.

78. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

79. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

80. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

81. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

82. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

83. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.

84. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

   asserted.
         Case 1:19-cv-11397-VM Document 35 Filed 02/06/20 Page 11 of 15



    85. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

        asserted.

                                             JURY DEMAND

    86. These Defendants agree with Plaintiff’s demand for a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

        The remainder of the Amended Complaint constitutes Plaintiff’s request for relief to which

no responsive pleading is necessary. To the extent a responsive pleading is required, Defendant

denies that Plaintiff is entitled to the relief sought.

        All allegations that have not been specifically admitted are hereby denied.

                                FIRST AFFIRMATIVE DEFENSE

        The Plaintiffs lack personal jurisdiction over these Defendants, as they do not regularly

conduct business in New York. Further, the sale of the subject product was arranged in New Jersey

and delivery occurred in New Jersey. These Defendants do not waive the defense of personal

jurisdiction in this matter.

                               SECOND AFFIRMATIVE DEFENSE

        These Defendants did not ‘advertise’ the subject products for sale in accordance with the

definition set forth in the Lanham Act, 15 U.S.C. 1125(a).

                                THIRD AFFIRMATIVE DEFENSE

        The product sold by these defendants was not counterfeit. As such, any claims against

these Defendants that are based upon the counterfeit nature of the product, ie; deceptive business

practice and breach of contract, must and therefore do fail.
         Case 1:19-cv-11397-VM Document 35 Filed 02/06/20 Page 12 of 15



                             FOURTH AFFIRMATIVE DEFENSE

       The Plaintiffs lack standing to pursue a claim under the Lanham Act, 15 U.S.C. 1125(a)

based upon the allegations set forth in the Complaint.

                               FIFTH AFFIRMATIVE DEFENSE

       Defendant, Badouch, had no individual involvement relative to the subject matter set forth

in this Complaint, and as such cannot be held responsible for allegations therein.

                               SIXTH AFFIRMATIVE DEFENSE

       Plaintiffs are not entitled to exemplary or punitive damages, based upon the allegations set

forth in the Complaint.

                            SEVENTH AFFIRMATIVE DEFENSE

       Any injuries alleged to have been sustained resulted from the Plaintiffs’ and/or third

parties’ own culpable or negligent conduct and were not the proximate result of any act of these

defendants.

                             EIGHTH AFFIRMATIVE DEFENSE

       At all times relevant to the acts alleged in the Complaint, these defendants, their agents and

officials acted reasonably, properly, lawfully, and in good faith.

                               NINTH AFFIRMATIVE DEFENSE

       Plaintiffs are not entitled to relief, attorney’s fees or costs.

                              TENTH AFFIRMATIVE DEFENSE

       There is no subject matter jurisdiction as to the claims asserted against these Defendants;

there is no diversity jurisdiction and the amount in controversy does not exceed $75,000.00.
     Case 1:19-cv-11397-VM Document 35 Filed 02/06/20 Page 13 of 15



                   CROSS-CLAIM BY DEFENDANTS,
          RAPHAEL BADOUCH AND 123 DEALS FROM A TO Z, LLC,
                 AGAINST REMAINING DEFENDANTS

1. Cross-Claimants, Raphael Badouch and 123 Deals From A to Z, LLC, have specifically

   denied all allegations against them by Plaintiffs, BHYS Sales, Inc. and PHL Commerce,

   LLC.

2. If any or both of Cross-Claimants are found liable to any or both of the Plaintiffs, either

   through judgment, settlement or otherwise, then the Cross Claimaint(s)’ liability is caused

   by the acts of the remaining Defendants: P&R Packaging and Refurbishing Corporation,

   Edward Palomo, Juan Royal and R1 International, LLC.

3. Cross-Claimants are therefore entitled to contribution and indemnification from the

   remaining aforementioned Defendants, for all sums which they pay or are adjudged liable

   to pay, through settlement, judgement or otherwise.

   WHEREFORE, Cross-Claimants, Raphael Badouch and 123 Deals From A to Z, LLC,

demand judgment for indemnity and/or contribution from Defendants P&R Packaging and

Refurbishing Corporation, Edward Palomo, Juan Royal and R1 International, LLC.

                              THIRD PARTY COMPLAINT

Third- Party Plaintiff, 123 Deals from A to Z, LLC (“123 Deals”), as and for its Third-Party

Complaint against Third-Party Defendants, MAS Management, Inc. and Bergen Wholesalers,

LLC:

1. Third-Party Defendant, MAS Management, Inc. is a lawful corporation of the State of

   Pennsylvania, with an address of 110 Byberry Road., apt A6, Philadelphia, PA 19116.

   Upon information and belief, this defendant regularly conducts business in New York.
     Case 1:19-cv-11397-VM Document 35 Filed 02/06/20 Page 14 of 15



2. Third-Party Defendant, Bergen Wholesalers, LLC, is a lawful limited liability company of

   the State of New Jersey, with an address of 90 Dayton Avenue, Passaic, NJ 07055. Upon

   information and belief, this defendant regularly conducts business in New York.

3. Third-Party Defendants offered for sale, in interstate commerce, vitamin supplements

   known as Pure Alaska Omega 3 Wild Alaskan Salmon Oil (“Product”).

4. Third- Party Defendants advertised the Product as genuine Pure Alaska Omega 3 Wild

   Alaskan Salmon Oil.

5. On or about March 26, 2019 and on April 1, 2019, 123 Deals the Product from Third-Party

   Defendant, MAS Management, Inc.

6. Upon information and belief, Third-Party Defendant, Bergen Wholesalers, LLC, was the

   supplier of the product to Third-Party Defendant, MAS Management, Inc.

7. In the event that the product is deemed counterfeit, then Third-Party Defendant MAS

   Management, Inc. has not delivered the goods it promised to deliver, to 123 Deals.

8. In the event that the product is deemed counterfeit, then Third-Party Defendant Bergen

   Wholesale, LLC has not delivered the goods it promised to deliver, to Third-Party

   Defendant MAS Management, Inc., for which 123 Deals was a foreseeable third-party

   beneficiary.

9. The aforementioned acts constitute a breach of contract by Third-Party Defendants.

10. The aforementioned acts constitute a violation of the Lanham Act, 15 USC 1125(a) by

   Third-Party Defendants.

   WHEREFORE, Third-Party Plaintiffs, Raphael Badouch and 123 Deals From A to Z,

LLC, demand judgment from Third Party-Defendants, MAS Management, Inc. and Bergen

Wholesalers, LLC, for all sums which Third-Party Plaintiffs pay or are adjudged liable to pay,
        Case 1:19-cv-11397-VM Document 35 Filed 02/06/20 Page 15 of 15



   through settlement, judgement or otherwise; as well as attorneys’ fees incurred in defending

   this matter; as well as any or all relief that the Court deems appropriate.



Dated: February 6, 2020                               THE BROWN LAW FIRM


                                              By: __/s/ Samuel Z. Brown_________________
                                                     Samuel Z. Brown
                                                    Attorney Bar Code: SB1997
                                                     1734 46th Street
                                                     Brooklyn, New York 11204
                                                     Telephone: (732) 370-3000
                                                     Facsimile: (732) 370-2100
                                                     Attorney for Defendants 123 Deals from A
                                                     to Z LLC and Raphael Badouch
